          Case
           Case1:19-cv-05672-VSB
                1:19-cv-05672-VSB Document
                                   Document29-1
                                            30 Filed
                                                Filed12/03/19
                                                      11/15/19 Page
                                                                Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
         :
         :       Michael Grecco Productions, Inc.et al
         :
                                         Plaintiff(s),      :
                                                            :   No. _19_-CV- _05672___ (VSB)
                            -v-                             :
                     Guardian News and Media LLC :              CASE MANAGEMENT PLAN
                                                            :   AND SCHEDULING ORDER
                                                            :
                                         Defendant(s). :
                                                            :
---------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

       Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby
adopts the following Case Management Plan and Scheduling Order:

1.      All parties [consent _____ / do not consent __XX___] to conducting all further
        proceedings before a United States Magistrate Judge, including motions and trial,
        pursuant to 28 U.S.C. § 636(c). The parties are free to withhold consent without adverse
        substantive consequences. [If all consent, the remainder of the Order need not be
        completed at this time.]

2.      The parties [have __xx__ / have not _____] engaged in settlement discussions.

3.      This case [is _xx____ / is not _____] to be tried to a jury.

4.      Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
        parties may be joined without leave of the Court.

5.      Except as provided by Rule 15 of the Federal Rules of Civil Procedure, no additional
        causes of action or defenses may be asserted without leave of the Court.

6.      Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
        be completed no later than December 6, 2019. [Absent exceptional circumstances,
        within 14 days of the date of the parties’ conference pursuant to Rule 26(f).]

7.      All fact discovery is to be completed no later than March 23, 2020. [A period not to
        exceed 120 days unless the Court finds that the case presents unique complexities or
        other exceptional circumstances.]

8.      The parties are to conduct discovery in accordance with the Federal Rules of Civil
       Case
        Case1:19-cv-05672-VSB
             1:19-cv-05672-VSB Document
                                Document29-1
                                         30 Filed
                                             Filed12/03/19
                                                   11/15/19 Page
                                                             Page22ofof33



      Procedure and the Local Rules of the Southern District of New York. The following
      interim deadlines may be extended by the parties on consent without application to the
      Court, provided that the parties meet the deadline for completing fact discovery set forth
      in ¶ 7 above.

      a.     Initial requests for production of documents shall be served by January 24, 2020.

      b.     Interrogatories shall be served by February 21, 2020.

      c.     Depositions shall be completed by March 23, 2020.

              i. Absent an agreement between the parties or an order from the Court,
                 depositions are not to be held until all parties have responded to initial
                 requests for document production.

             ii. There is no priority for depositions by reason of a party’s status as a plaintiff
                 or a defendant.

            iii. Absent an agreement between the parties or an order from the Court, non-
                 party depositions shall follow initial party depositions.

      d.     Requests for admissions shall be served no later than April 20, 2020.

9.    All expert discovery, including disclosures, reports, production of underlying documents,
      and depositions shall be completed by May 5, 2020. [The parties shall be prepared to
      describe their contemplated expert discovery and the bases for their proposed deadlines
      at the initial conference.]

10.   All discovery shall be completed no later than May 22, 2020.

11.                                                                  June 19, 2020
      The Court will conduct a post-discovery conference on _________________________             at
        11:00 a.m.
      ____________.     [To be completed by the Court.] No later than two weeks in advance of
      the conference, the parties are to submit a joint letter updating the Court on the status of
      the case, including but not limited to whether either party intends to file a dispositive
      motion and what efforts the parties have made to settle the action. If either party
      contemplates filing a dispositive motion, the parties should be prepared to discuss a
      briefing schedule at the post-discovery conference.

12.   Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
      required by Rule 6 of the Court’s Individual Rules and Practices shall be due 30 days from
      the close of discovery, or if any dispositive motion is filed, 30 days from the Court’s
      decision on such motion. This case shall be trial ready 60 days from the close of discovery
      or from the Court’s decision on any dispositive motion.




                                                2
          Case
           Case1:19-cv-05672-VSB
                1:19-cv-05672-VSB Document
                                   Document29-1
                                            30 Filed
                                                Filed12/03/19
                                                      11/15/19 Page
                                                                Page33ofof33



13.      Counsel for the parties propose the following alternative dispute resolution mechanism
         for this case:

         a.     __xx___ Referral to a Magistrate Judge for settlement discussions. (Defendant
                proposal)

         b.     _xx____ Referral to the Southern District’s Mediation Program. [Note that all
                employment discrimination cases, except cases brought under the Fair Labor
                Standards Act of 1938, 29 U.S.C. § 201 et seq., are designated for automatic
                referral to the Court’s Alternative Dispute Resolution program of mediation.
                Accordingly, counsel in such cases should select 13(b).] Plaintiff Proposal]

         c.
         The use of any alternative dispute resolution mechanism does not stay or modify any date
         d.
         in this Order.
                 _____ Retention of a private mediator.

14.      The parties have conferred and their present best estimate of the length of trial is
         _____3 days__________.


SO ORDERED.

Dated:           December 3, 2019
                 __________________
                 New York, New York

                                                        ________________________________
                                                        Vernon S. Broderick
                                                        United States District Judge




                                                   3
